DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2, 4, 5,  8, 9, 10, 12, 13, 16, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al(US 2007/0222526), in view of Kim et al (US 9,520, 829) and further in view of Welland(US 6,137, 372).

Re claims 1, 9 and 17:
The reference to Mayer et al discloses a semiconductor device, a DCO and inherent control method, where a matrix of switching elements and capacitive elements reside at column and row nodes in the general Mayer et al array, see figure 8, below. The figure 2 of Mayer et al, shows one of the element units, where a plurality of switching elements are provided for and replicated in the other columns of the array. A plurality of capacitive elements are also shown in the unit. Each capacitance has control terminals, see ¶[0073] and the use of PMOS or NMOS type variable capacitance elements in the unit, with corresponding control terminals(see fig 3).


    PNG
    media_image1.png
    940
    1091
    media_image1.png
    Greyscale
“[0073] In the arrangement 21a, P-MOS varactor pairs as shown in FIG. 3 are used as capacitor devices for the fine tuning of the oscillating frequency. Due to the well isolation properties in the N-well process, P-MOS devices have flatter on and off state regions in depletion mode and inversion mode. Also the ratio of on state capacitance to off state capacitance is higher compared to N-MOS devices. However, the invention does not preclude N-MOS varactor devices.”

    PNG
    media_image2.png
    343
    782
    media_image2.png
    Greyscale


Re claims 8, 9: the oscillation frequency changes due to the overall capacitance being changed and this is a function of the conduct/non-conduct states(part of cap control signals) supplied to switching elements and the MOS control terrminals for the MOScaps.
Re claims 2 and 10: the vairable cap elements being couipled in parallel.
Re claims 4 and 12: the NMOS type is suggested.


    PNG
    media_image3.png
    1016
    1071
    media_image3.png
    Greyscale

The reference to Mayer et al does not show functional equivalent  switching elements as transistors as well as the control terminals of capacitance with the variable cap/ MOS control terminals(biasing) connected to corresponding ends of the switching elements.

The reference to Kim et al is relied on to lend support to the use of MOScaps(PMOS or NMOS)  capacitive elements with control terminals and transistor switching elements (see figures 6A-D).
 
Re claims 5 and 13: switching elements are shown as transistor coupled across the control terminals of the variable cap elements.
The method steps in claims 17, 18 and 20 are inherent to the structure.


    PNG
    media_image4.png
    533
    1568
    media_image4.png
    Greyscale


The reference to Mayer et al and Kim et al do not show a serial coupling of switch elements using transistors, for example. However, this is a simple matter of design consideration as shown by Welland, see figure below.

    PNG
    media_image5.png
    705
    1589
    media_image5.png
    Greyscale


The reference to Welland, from same field of endeavor showing the use of serial switch transistor elements that allow for tuning enhancement when multiple capacitive elements are in each branch to reduce parasitic effects. 

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized  the  general tuning circuit reference to Mayer et al may be enhanced by way of transistors being used for the switches and variable MOScapacitive elements shown in Kim et al. The serial coupling of switches/transistors in each branch of a respective column is further supported by Welland to minimize parasitic capacitances as noted above.

Allowable Subject Matter
Claims 3, 6, 7, 11, 14, 15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849